Quillian, Justice.
The judgment of this court (Wright v. State, 217 Ga. 453, 122 SE2d 737), affirming the City Court of Savannah’s conviction of the six defendants, having been reversed by the United States Supreme Court on certiorari (Wright v. Georgia, 373 US 284, 83 SC 1240, 10 LE2d 349), is vacated. The judgment of the United States Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed in conformity with that opinion.

Judgment reversed.


All the Justices concur.